                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                 Case No. 19-12153 (KBO)
                                                                       (Jointly Administered)
                                Debtors.
                                                                       Ref. Docket No. 755

GEORGE L. MILLER, in his capacity as Chapter 7                         Adv. Proc. No. 21-50239 (KBO)
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,

                               Plaintiff,
                                                                       Ref. Adv. Docket No. 4
vs.

SERVICE STEEL WAREHOUSE CO., LP,

                               Defendant.


ORDER GRANTING MOTION OF GEORGE L. MILLER, CHAPTER 7 TRUSTEE, TO
             APPROVE SETTLEMENT AGREEMENT WITH
             SERVICE STEEL WAREHOUSE COMPANY, LP

                  Upon consideration of the Motion of George L. Miller, Chapter 7 Trustee, to

Approve Settlement Agreement with Service Steel Warehouse Company, LP (the “Motion”) of

George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of the above-captioned debtors

(the “Debtors”), for entry of an order (this “Order”), pursuant to sections 105(a) and 363(b) of

the Bankruptcy Code and Bankruptcy Rule 9019, to approve the Settlement Agreement and

Mutual Release (the “Settlement Agreement”)2 between the Trustee and Service Steel

Warehouse Company, LP (“SSW,” and together with the Trustee, the “Parties”), a copy of which

is attached to this Order as Exhibit 1; the Court having reviewed the Motion and the Settlement


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).
2
  Capitalized terms not defined herein have the meanings used in the Motion or Settlement Agreement, as
applicable.
Agreement and having considered the record with respect to the Motion; the Court having found

that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012, and that this Court may enter a final order consistent with

Article III of the United States Constitution, (b) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b), (c) notice of the Motion was sufficient under the circumstances and in full compliance

with Bankruptcy Rule 2002 and the local rules of this Court, (d) the Settlement Agreement (i) is

the product of good faith, arms’ length negotiations among the Parties, without collusion, (ii) is

fair, reasonable, appropriate and in the best interests of the Debtors’ estates and (iii) represents a

sound exercise of the Trustee’s business judgment and (e) each of the Parties to the Settlement

Agreement provided sufficient consideration for the transactions contemplated by the Settlement

Agreement; and the Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; IT IS HEREBY

ORDERED THAT:

                 1.          The Motion is granted as set forth herein.

                 2.          The terms of the Settlement Agreement attached hereto as Exhibit 1 are

APPROVED in their entirety pursuant to sections 105(a) and 363(b) of the Bankruptcy Code and

Bankruptcy Rule 9019.

                 3.          The Parties are hereby authorized to take such additional actions or

execute such additional documents as are necessary or appropriate to implement the terms of the

Settlement Agreement.

                 4.          Notwithstanding the possible applicability of Rules 6004, 7062, or 9014 of

the Bankruptcy Rules, any other Bankruptcy Rule, this Order shall be immediately effective and

enforceable upon its entry and there shall be no stay of effectiveness or execution of this Order.

                                                       2
DOCS_DE:233908.2 57095/001
                 5.          The Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation, interpretation, or enforcement of the Settlement

Agreement or this Order.




    Dated: May 6th, 2021                                   KAREN B. OWENS
    Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE


                                                       3
DOCS_DE:233908.2 57095/001
